Citation Nr: 0302605	
Decision Date: 02/11/03    Archive Date: 02/19/03

DOCKET NO.  96-18 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 
30 percent prior to May 23, 2000, for post-traumatic stress 
disorder.

2.  Entitlement to an initial evaluation in excess of 
50 percent as of May 23, 2000, for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
January 1970.  The veteran received a Bronze Star Medal, the 
Combat Infantryman's Badge, a Purple Heart, and other 
decorations for his service in Vietnam.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 1995 rating decision of the 
Philadelphia, Pennsylvania, Department of Veterans Affairs 
(VA) Regional Office and Insurance Center (RO).  The RO 
granted service connection for post-traumatic stress disorder 
and assigned a 10 percent evaluation, effective December 7, 
1994.

In April 1996, the veteran presented oral testimony before a 
Hearing Officer at the RO; a transcript of which has been 
associated with the claims file.

In an August 1996 decision, the Hearing Officer granted a 
30 percent evaluation, effective December 7, 1994.  In a June 
2002 rating decision, the RO granted a 50 percent evaluation, 
effective May 23, 2000.  The veteran has stated that he wants 
evaluations in excess of those assigned, and thus the appeal 
continues.

The veteran had appealed the assignment of the effective date 
of December 7, 1994, for the grant of service connection for 
post-traumatic stress disorder and the denial of service 
connection for soft tissue sarcoma as a result of exposure to 
herbicides.  However, in August 2002, the veteran withdrew 
those issues, and thus they are no longer on appeal.

In October 2002, the veteran testified at a personal hearing 
before the undersigned Board Member; a transcript of which 
has been associated with the claims file.


FINDINGS OF FACT

1.  Prior to May 23, 2000, post-traumatic stress disorder was 
manifested by no more than definite impairment in the ability 
to maintain relationships with people or by depressed mood, 
anxiety, and chronic sleep impairment.  

2.  As of May 23, 2000, post-traumatic stress disorder is 
manifested by virtual isolation in the community.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 
30 percent for post-traumatic stress disorder prior to May 
23, 2000, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9411 (2002).

2.  The criteria for an initial evaluation of 100 percent for 
post-traumatic stress disorder as of May 23, 2000, have been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107, 5110 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.400, 4.7, 4.130, Diagnostic Code 
9411 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. 
Cir. 2002) (holding that only section four of the VCAA, 
amending 38 U.S.C. § 5107, was intended to have retroactive 
effect).  

The final rule implementing the VCAA was published on August 
29, 2001, see 66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001), 
and is codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date.

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West Supp. 2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of the information necessary to substantiate his 
claims by means of the discussions in the October 1995 rating 
decision, the November 1995 statement of the case, the August 
1996 Hearing Officer's decision, and the June 2002 and 
September 2002 supplemental statements of the case.  In these 
determinations, the RO stated why the veteran did not meet 
the next higher evaluation.  In the November 1995 statement 
of the case, the RO provided the veteran with the criteria 
for all the evaluations available for post-traumatic stress 
disorder.  The criteria changed in November 1996, and the RO 
provided the veteran with the new criteria for all the 
evaluations available for post-traumatic stress disorder in 
the June 2002 supplemental statement of the case.  By 
providing the veteran with the criteria for post-traumatic 
stress disorder, the veteran is informed of what criteria is 
needed for the next higher evaluation.  Therefore, VA has no 
outstanding duty to inform him that any additional 
information or evidence is needed. 

Second, VA must inform the veteran of which information and 
evidence he was to provide to VA and which information and 
evidence VA would attempt to obtain on his behalf.  In a 
January 1995 letter, the RO asked the veteran to submit dates 
of VA treatment so that it could obtain those records.  In a 
March 2002 letter, the RO stated that it would make 
reasonable efforts to help him obtain evidence to support his 
claim, such as medical records, employment records, or 
records from other federal agencies, but stated that the 
veteran needed to provide it with enough information for it 
to obtain the records.  The RO added that it was the 
veteran's responsibility to support his claim with 
appropriate evidence.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 38 C.F.R. 
§ 3.159(c), (d) (2002).  Here, the RO obtained the veteran's 
service medical records from the National Personnel Records 
Center.  The RO also obtained the veteran's VA medical 
records from the Wilkes Barre VA Medical Center and the 
records from the Vet Center.  The veteran has not alleged 
that there exists any records that VA has not obtained.  
Finally, in accordance with its duty to assist, the RO had 
the veteran undergo two VA examinations related to his 
claims.

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met by the RO.

II.  Decision

The record reflects that the veteran sought treatment at the 
Vet Center in October 1994 following the death of a friend.  
He stated he had nightmares from his Vietnam experience two 
to three times per month.  He reported he could not trust 
people other than Vietnam veterans.  He stated he was married 
to his second wife and that they had one son.  The veteran 
reported incidents that happened in Vietnam.  The social 
worker stated that the veteran was neat and well groomed, but 
noted that the veteran reported much torment over Vietnam and 
recurring dreams of firefights.  He noted the veteran would 
become facially flushed with anxiety during the interview.  
The social worker stated that the veteran denied homicidal 
and suicidal ideations at that time.  

A November 1994 VA treatment report shows that the veteran 
complained of flashbacks and depression.  The examiner stated 
that the veteran was alert and oriented, coherent, and 
relevant with a low mood.  Reality testing was found to be 
intact.  The following month, the veteran reported the same 
type of symptoms.  The examiner stated that the veteran had 
mild depression, no suicidal or homicidal ideations, and was 
coherent and relevant.  The impression was adjustment 
disorder with post-traumatic stress disorder features.

A January 1995 treatment report shows that the veteran 
complained of having difficulty sleeping.  He described 
having an increase in agitation at home and that he was 
isolating himself from his family.  The social worker noted 
that the veteran vented his continuing myriad of emotions 
from his Vietnam experiences.  The following month, the 
veteran was noted to be doing better and having good spirits.  
It was noted that the veteran had a new job and was 
experiencing some anxiety over it, although he noted he would 
be able to spend more time with his son as a result.  The 
social worker stated that the veteran appeared to be 
improving "somewhat."

A January 1995 VA psychological testing report shows that the 
psychologist found the veteran's Minnesota Multiphasic 
Personality Inventory results to be "questionably valid" 
due to "symptom over-report."  The veteran described 
himself as being an individual who would get angry easily.  
He reported a sleep disorder and nightmares three to four 
times per week.  The veteran denied hallucinations and 
paranoid ideation.  The psychologist's diagnostic impression 
was that the profile was invalid.

A February 1995 VA psychiatric evaluation report shows that 
the veteran denied any prior psychiatric hospitalizations in 
the past.  The examiner noted that the veteran focused on 
relating in detail some of his experiences in Vietnam.  He 
stated that the veteran did not relate a specific episode of 
flashbacks but was generally distressed about the intrusive 
thoughts about the events while he was in the service and 
that he had recurrent nightmares, which would disturb his 
sleep.  The veteran stated that he had nightmares 
approximately three times per week.  He reported that he 
avoided being with people because of the losses he sustained 
while in Vietnam, when his friends were killed.  The examiner 
stated that the veteran maintained good personal hygiene and 
had fair eye contact.  He added that the veteran's affect was 
appropriate and that his mood was depressed and somewhat 
angry.  The examiner reported that the veteran was alert and 
oriented in three spheres and that his speech was coherent.  
He stated that reality testing was intact and that the 
thought contents were focused on the veteran's depression, 
loss of sexuality, social withdrawal, and episodes of angry 
outbursts and irritability.  The examiner stated the veteran 
did not have homicidal or suicidal ideations.  He added the 
veteran's remote and recent memory was intact and that 
judgment was not grossly impaired.  He noted the veteran's 
insight was "partial."  The relevant impression was 
dysthymic disorder.  The examiner entered a Global Assessment 
of Functioning (GAF) score of 70 currently and 75 in the past 
year.

A February 1995 VA psychosocial history shows that the 
veteran reported he could not get Vietnam out of his mind.  
He stated he could not get close to his son as a result of 
his memories.  The veteran described himself as having little 
tolerance with fellow workers and feeling depressed and 
isolated.  He stated he just wanted to be alone.  

March 1995 Vet Center treatment reports show that the veteran 
and his wife were seen together during that month.  They 
addressed the decline of their relationship, which they 
stated had occurred prior to the veteran going to prison from 
1988 to 1994.  The veteran's wife complained that the veteran 
would isolate himself from her and their son.  The social 
worker made an assessment that the veteran had seemed to have 
improved lately with little or no nightmares.  In May 1995, 
the social worker noted that the veteran's symptoms had been 
exacerbated by the bombing in Oklahoma City.  A July 1995 Vet 
Center treatment report shows that the veteran reported 
continuing to have a lack of emotional and physical intimacy 
with his wife.

An August 1995 VA psychological evaluation report shows that 
the veteran complained of frequent nightmares and vivid 
waking memories of his combat experiences-the friends he 
lost and the carnage he witnessed.  He stated he had been 
unable to get close to people and had no friends.  The 
psychologist stated that the veteran presented as a 
profoundly troubled individual, whose intrusive past combined 
with his present difficulties, which compromised his coping 
skills.  He added that the extreme elevations of the clinical 
scales suggested much psychic turmoil, alienation, and 
interpersonal difficulties, obsessive ruminations, anxiety, 
withdrawal, conflict regarding societal norms and 
expectations, and sensitivity to physical ailments.  He 
entered a diagnosis of post-traumatic stress disorder with a 
GAF score of 65.

A September 1995 Vet Center treatment report shows that the 
veteran reported that his job was going well and that he had 
put in for a full time "day" job.  A September 1995 VA 
treatment report shows that the veteran continued to 
experience nightmares two to three times a week.  He stated 
he was still having marital problems and impulse control 
problems.  The veteran also reported feeling anger and guilt 
about the role he played in the killings in Vietnam.

A January 1996 Vet Center treatment report shows that the 
veteran was very despondent over his wife's decision to 
separate.  The assessment was that the veteran was going 
through emotional issues of marriage stress.  In February 
1996, the veteran stated he was reluctant to confront his 
wife on relationship issues.  He stated he did not want to 
get close to anyone because his emotional closeness to combat 
buddies had cost him an enormous loss when they died.  The 
social worker stated that the veteran feared emotional 
intimacy and noted that the veteran had classic signs of 
post-traumatic stress disorder, such as  numbing his 
emotions.  In April 1996, the veteran stated he had a 
recently acquired interview and was very happy over this and 
the prospect of relocating.  The veteran and the social 
worker discussed the veteran's difficulty in displaying 
emotion.

In April 1996, the veteran presented oral testimony before a 
Hearing Officer at the RO.  He stated he was on medication 
for his depression and sleep disorder.  The veteran stated he 
was currently employed full time and had been since February 
1995 and described his job as one in which he worked alone.  
He testified that he did not have a social life and liked to 
be by himself.  The veteran stated he had difficulty relating 
to his wife and son.  In May 1996, the veteran reported 
having gone to the Vietnam Memorial in Washington, D.C. and 
that it was very emotional for him.  The social worker stated 
that the veteran was in a good mood.  In October 1996, the 
veteran continued to express frustration with his marriage.  
The social worker stated that the veteran needed to realize 
his own counterproductive reinforcement of enmeshment.  In 
January 1997, the social worker noted that the veteran's had 
less post-traumatic stress disorder symptoms due to much 
improved relations with his wife.  He stated the veteran was 
stabilized at present with post-traumatic stress disorder.

The record reflects that the veteran was in group therapy in 
March 1997.  In April, July, and August 1997, the veteran 
continued to report problems with his wife and their 
communication with each other.  In October 1997, the veteran 
expressed remorse over the anniversary of the loss of a 
Vietnam comrade.  He stated he felt unpredictable periods of 
intrusive sadness over Vietnam.  The veteran expressed 
similar feelings the following month after Veteran's Day.

A September 1997 VA treatment report shows that the veteran 
was alert and oriented times three.  The examiner stated that 
the veteran was very talkative about work issues and 
complained of nightmares on a daily basis.  He stated the 
veteran's mood was depressed, but noted that the veteran 
denied homicidal or suicidal ideations.  In December 1997, 
the examiner stated the veteran was talkative and relevant 
and having no problems at home.  In January 1998, the veteran 
reported increased nightmares, but noted that his marriage 
was going well.  In February 1998, the social worker stated 
that the veteran was doing well and that his post-traumatic 
stress disorder symptoms were in control.  In May 1998, the 
veteran was tearful and dysthymic and having intrusive 
recollections of his Vietnam experiences.  In June 1998, it 
was noted that the veteran's mood was good.  In July 1998, 
the veteran had an exacerbation of symptoms as a result of 
the Fourth of July.

In September 1998, the veteran reported a marked improvement 
in his marriage and noted he had received a job promotion.  
The social worker suggested that the treatment at the Vet 
Center be terminated because otherwise it would involve 
enabling the veteran's dependency and possibly overly 
focusing him on his trauma in Vietnam.  The case was closed 
at that time.

In August 1999, the veteran was seen at the Vet Center.  He 
reported his mother had passed away, which had triggered his 
post-traumatic stress disorder symptoms.  The social worker 
entered a diagnosis of post-traumatic stress disorder in 
exacerbation.  

A May 23, 2000, VA psychiatric evaluation report shows that 
the veteran had been employed full time since February 1995.  
The veteran reported that his medication had helped his 
symptoms.  He stated he still had symptoms of post-traumatic 
stress disorder and that there had been a resurgence of 
anxiety symptoms when his mother passed away in March 1999.  
The veteran stated that the death of his mother had 
intensified the intrusive recollections.  The examiner noted 
the veteran endorsed symptoms of guilt, indicating that it 
would have been better if he had never come back from 
Vietnam.  He reported daily nightmares and having strong 
feelings of anger and resentment.  The examiner stated that 
the veteran's ability to deal with stress was extremely 
impaired.  He noted the veteran continued to avoid people and 
had no friends.  The veteran reported that he engaged in 
minimal leisure activities, such as cutting the grass, 
shoveling snow, etc.  He stated he would go out to dinner 
with his family once a month but other than that he had no 
social activity.

The examiner stated that the veteran was alert and oriented 
in three spheres and maintained good personal hygiene.  He 
stated the veteran was uptight and tense and that his affect 
was constricted.  He added the veteran was depressed with 
some pending tearfulness noted.  The examiner reported the 
veteran expressed a lot of resentment and anger over his 
disturbing intrusive memories of Vietnam.  He stated the 
veteran had a disturbed ability to cope with stress with 
anger as his main emotion.  The veteran denied homicidal or 
suicidal ideations.  Judgment was reported as good and 
insight as fair-to-good.  The examiner entered a diagnosis of 
post-traumatic stress disorder, chronic, and a GAF score of 
40, stating that the veteran had a major impairment in social 
and occupational functioning on account of persistent 
symptoms of post-traumatic stress disorder.

In October 2002, the veteran testified at a personal hearing 
before the undersigned Board Member.  He stated that he was 
haunted by the experiences he had in Vietnam.  The veteran's 
representative stated that the veteran had been declining in 
his ability to cope with life and work and that the veteran 
had been demoted as a result.  The veteran stated that he 
avoided contact with his co-workers because he was a loner.  
He stated he had no contact with his neighbors and had no 
friends and essentially isolated himself from others.  The 
veteran described that there was a lack of communication at 
home and that he avoided spending time with his wife and son.  

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2002).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The veteran is contesting the disability evaluations that 
have been assigned following the grant of service connection 
for post-traumatic stress disorder.  This matter therefore is 
to be distinguished from one in which a claim for an 
increased rating of a disability has been filed after a grant 
of service connection.  The United States Court of Appeals 
for Veterans Claims (the Court) has observed that in the 
latter instance, evidence of the present level of the 
disability is of primary concern, Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (citing Francisco v. Brown, 7 Vet. 
App. 55 (1994)), and that as to the original assignment of a 
disability evaluation, VA must address all evidence that was 
of record from the date the filing of the claim on which 
service connection was granted (or from other applicable 
effective date).  See Fenderson, 12 Vet. App. at 126-127.  
Accordingly, the evidence pertaining to an original 
evaluation might require the issuance of separate, or 
"staged," evaluations of the disability based on the facts 
shown to exist during the separate periods of time.  Id.  The 
RO has staged the veteran's evaluations so that the veteran 
is in receipt of a 30 percent evaluation from December 7, 
1994, to May 22, 2000, and a 50 percent evaluation from May 
23, 2000.

The Board notes that during the appeal period, the rating 
criteria for mental disorders changed in November 1996.  The 
Court has held that when a regulation changes after a claim 
has been filed but before the appeal process has been 
completed, the version most favorable to claimant will apply.  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  Thus, the 
veteran's post-traumatic stress disorder must be considered 
under both the previous and the amended rating criteria to 
determine which version is more favorable to his service-
connected disability. 

The criteria for post-traumatic stress disorder and the 
evaluations prior to November 6, 1996, are as follows:  

The attitudes of all contacts except the 
most intimate are so adversely affected 
as to result in virtual isolation in the 
community.  Totally incapacitating 
psychoneurotic, symptoms bordering on 
gross repudiation of reality with 
disturbed thought or behavioral processes 
associated with almost all daily 
activities such as fantasy, confusion, 
panic and explosions of aggressive energy 
resulting in profound retreat from mature 
behavior.  Demonstrably unable to obtain 
or retain employment -100 percent 
disabling.

Ability to establish and maintain 
effective or favorable relationships with 
people is severely impaired.  The 
psychoneurotic symptoms are of such 
severity and persistence that there is 
severe impairment in the ability to 
obtain or retain employment - 70 percent 
disabling.

Ability to establish or maintain 
effective or favorable relationships with 
people is considerably impaired.  By 
reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency 
levels are so reduced as to result in 
considerable industrial impairment - 
50 percent disabling.

Definite impairment in the ability to 
establish or maintain effective and 
wholesome relationships with people.  The 
psychoneurotic symptoms result in such 
reduction in initiative, flexibility, 
efficiency and reliability levels as to 
produce definite industrial impairment - 
30 percent disabling.

38 C.F.R. § 4.132, Diagnostic Code 9411.

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative," whereas the other terms were "quantitative" 
in character, and invited the Board to construe the term 
"definite" in a manner that would quantify the degree of 
impairment.  The General Counsel concluded that the term 
"definite" is to be construed as "distinct, unambiguous, 
and moderately large in degree."  VAOPGCPREC 9-93 (Nov. 9, 
1993).  It stated that the word definite represented a degree 
of social and industrial inadaptability that is "more than 
moderate but less than rather large."  Id.  

The criteria for post-traumatic stress disorder and the 
evaluations as of November 6, 1996, are as follows:  

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name - 100 percent 
disabling.

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships - 
70 percent disabling. 

Occupational and social impairment with 
reduced reliability and productivity due  
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships - 50 percent disabling.

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events) - 
30 percent disabling.

38 C.F.R. § 4.130, Diagnostic Code 9411 (effective November 
7, 1996). 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A.  Evaluation in excess of 30 percent prior to May 23, 2000

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
an evaluation in excess of 30 percent prior to May 23, 2000.  
The reasons follow.

Initially, it must be noted that since February 1995, the 
veteran has been in a full-time job, and even received a 
promotion in 1998.  The veteran has not reported excessive 
absences due to his post-traumatic stress disorder symptoms 
during this period of time.  He has stated that his job 
entailed him working alone, which seemed to assist him in 
being able to maintain his job.  During the period of time 
from 1994 to 2000, the veteran complained about his inability 
to communicate with his wife and son, regular nightmares, his 
lack of social interaction with people outside of his 
immediate family, and feelings of anger, depression, and 
sadness.  The veteran was always described as having good 
personal hygiene, being alert and oriented, and having 
relevant and coherent speech.  In September 1998, the Vet 
Center determined that the veteran's post-traumatic stress 
disorder symptoms were such that there should be a focus 
elsewhere than upon his symptoms and that his case be closed.  
At that time, the veteran reported a "marked" improvement 
in his marriage and that he had received a job promotion.  

The Board finds that the above-described symptoms show a 
psychiatric disorder that is no more than moderately 
disabling under both the old criteria and the new criteria.  
In line with the 30 percent evaluation assigned under the old 
criteria, the veteran's ability to establish or maintain 
relationships is impaired.  He has stated that he had 
difficulty getting along with others and would avoid social 
situations.  More importantly, he stated that he had 
difficulty communicating with his wife and son.  In line with 
the 30 percent evaluation under the new criteria, the 
evidence of record shows that the veteran has problems with 
irritability and anger outbursts.  He has consistently been 
noted to be depressed and sad.  However, he has also been 
noted to be able to function satisfactorily and take care of 
himself.  He was noted by VA examiners to be appropriately 
dressed and alert and oriented.  He was also noted to have 
coherent and relevant speech.  The veteran has never reported 
panic attacks, but has consistently reported a chronic sleep 
impairment.  His memory has been reported as intact and his 
judgment as "not grossly impairment."  The facts establish 
that the veteran warrants no more than a 30 percent 
evaluation throughout the appeal period.  

This determination is supported by the assignment of GAF 
scores of between 65 and 75.  Although the GAF score does not 
fit neatly into the rating criteria, it is evidence, which 
the Court has noted the importance of in evaluating mental 
disorders.  See Carpenter v. Brown, 8 Vet. App. 240 (1995).  
The GAF score is defined as a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS 46-47 (4th ed. 1994).  A 
GAF score of A GAF score of 75 (which falls within the range 
of 71-80) is defined as, "If symptoms are present, they are 
transient and expectable reactions to psychosocial stressors 
(e.g., difficulty concentrating after family argument); no 
more than slight impairment in social, occupational, or 
school functioning (e.g., temporarily falling behind in 
schoolwork).  Id.  GAF scores of 65 and 70 (which fall within 
the range of 61-70) are defined as "Some mild symptoms (e.g. 
depressed mood and mild insomnia) OR some difficulty in 
social, occupational, or school functioning (e.g. occasional 
truancy, or theft within the household) but generally 
functioning pretty well, has some meaningful interpersonal 
relationships."  Id.  Slight or mild symptoms are indicative 
of no more than a 30 percent evaluation under either the old 
or the new criteria.

The Board must consider whether an evaluation in excess of 
30 percent is warranted for post-traumatic stress disorder 
prior to May 23, 2000, and finds that the preponderance of 
the evidence is against such finding.  The evidence of record 
does not establish that the veteran's ability to establish 
effective and favorable relationships with people was 
considerably impaired.  The veteran had not described total 
social isolation.  During interviews, he was open and 
communicative.  His thought contents have been consistently 
described as coherent and relevant.  From 1994 to 2000, the 
veteran was clearly working on making his relationships 
between him and his wife and son better, and reported having 
succeeded in 1998.  Additionally, the veteran reported having 
received a job promotion during this time, which would 
indicate that his post-traumatic stress disorder did not 
cause considerable industrial impairment.  The veteran has 
been consistently described as oriented times three, and the 
veteran has consistently denied any homicidal or suicidal 
ideations.  He has not reported any obsessive ritualistic 
behavior or panic attacks.

The Board is aware that in the August 1995 VA psychological 
evaluation report the licensed psychologist stated that the 
veteran was a "profoundly troubled individual, whose 
intrusive past combined with his present difficulties, which 
compromised his coping skills."  He added that the veteran 
was in psychic turmoil and had obsessive ruminations.  This 
would seem to indicate a psychiatric disorder that is more 
than 30 percent disabling.  However, the Board must review 
the entire evidence of record and finds that the 
preponderance of the evidence from 1994 to May 2000 is 
against an initial evaluation in excess of 30 percent.  The 
licensed psychologist entered a GAF score of 65.  
Additionally, the psychologist was basing those findings on 
the veteran's Minnesota Multiphasic Personality Inventory 
testing, which had been determined by another licensed 
psychologist to be "invalid."  The Board gives more 
probative value to the entries in the veteran's treatment 
report, wherein the Vet Center social worker had numerous 
opportunities to evaluate the veteran, than to statements 
made in an examination based upon a one-time visit.  
Furthermore, the 30 percent evaluation contemplates 
exacerbations of the service-connected disability.  See 
38 C.F.R. § 4.1 (2002).  

The veteran is competent to report his symptoms.  To the 
extent that he stated that he was worse than the initial 
assignment of a 10 percent evaluation, he was correct, and 
the Hearing Officer granted a 30 percent evaluation.  To the 
extent that the veteran asserted he warranted more than a 
30 percent evaluation, the Board finds that the clinical 
findings do not support his assertion for the reasons stated 
above.  The Board attaches high probative value to the 
clinical findings of skilled, unbiased professionals.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Taking the 
veteran's contentions and testimony into account and the 
medical findings, post-traumatic stress disorder is no more 
than 30 percent disabling prior to May 23, 2000.  To this 
extent, the preponderance of the evidence is against his 
claim, and there is no doubt to be resolved.  See Gilbert, 
1 Vet. App. at 55.

B.  Evaluation in excess of 50 percent as of May 23, 2000

After having carefully reviewed the evidence of record, the 
Board finds that the evidence supports the grant of a 
100 percent evaluation for post-traumatic stress disorder as 
of May 23, 2000.  The reasons follow.

In Johnson v. Brown, 7 Vet. App. 95, 99 (1994), the Court 
stated that if the veteran's symptoms of post-traumatic 
stress disorder met one of the three criteria (of the old 
criteria), then a 100 percent rating was required.  The Board 
will consider only the old criteria, as this version is 
clearly more favorable to the veteran since he meets at least 
one of the three criteria for a 100 percent evaluation.  The 
preponderance of the evidence has clearly established that 
the veteran is socially isolative.  At the time of the May 
2000 VA examination, the veteran stated he had no social 
contact outside of his home, and even then, he had trouble 
communicating with his wife and son.  At the October 2002 
hearing before the undersigned, the veteran essentially 
described that he had totally isolated himself from others, 
including his wife and son.  Thus, in accordance with the 
Johnson case, the Board grants the veteran's post-traumatic 
stress disorder a 100 disability evaluation.  Johnson, 7 Vet. 
App. at 99.

This determination is supported by the GAF score that was 
entered in the May 2000 psychiatric evaluation report of 40.  
A GAF score between 31 and 40 is defined as "Some impairment 
in reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) OR major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work . . .).  
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 
1994).  

Accordingly, a 100 percent evaluation for post-traumatic 
stress disorder is granted as of May 23, 2000, as that date 
showed a factually ascertainable date when the veteran's 
service-connected post-traumatic stress disorder increased in 
symptomatology.

C.  Extraschedular consideration

Review of the record reveals that the RO has expressly 
considered referral of the case to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service 
for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (2002).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Under 
Secretary or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Under 
Secretary or Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.  VAOPGCPREC. 6-96 
(1996).







	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to an initial evaluation in excess of 30 percent 
from December 7, 1994, to May 22, 2000, for post-traumatic 
stress disorder is denied.

Entitlement to an initial evaluation of 100 percent as of May 
23, 2000, for post-traumatic stress disorder is granted, 
subject to the controlling regulations applicable to the 
payment of monetary benefits.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

